Order entered April 5, 2021




                                      In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                No. 05-20-00212-CR
                                No. 05-20-00213-CR

                  JAILEN LATRELL MATTHEWS, Appellant

                                        V.

                        THE STATE OF TEXAS, Appellee

                On Appeal from the 194th Judicial District Court
                             Dallas County, Texas
              Trial Court Cause Nos. F18-76633-M & F18-76635-M

                                     ORDER

      Before the Court is the State’s motion for extension of time to file its brief.

We GRANT the motion. We ORDER the brief received on March 31, 2021, filed

as of the date of this order.




                                             /s/    ERIN A. NOWELL
                                                    JUSTICE